Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 19 May 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 6.
My dearest friend.
On Board the Ulysses, Reval Harbour—Thursday 19. May 1814.

On Sunday Evening, immediately after I had closed my last Letter to you, I came on board this Vessel, with the expectation of proceeding the next Morning upon my Voyage. I requested Mr Rodde, in case we should sail, to write you a line informing you of that circumstance. We did actually sail on Monday Morning with a fair, but very light wind which by the time we were out of the harbour died away to a calm. The first prospect before us as soon as we were out, was the Gulph covered with masses of floating ice, so thickly strewed, that had the wind continued fair, we could not without difficulty have steered between them—As Night came on a light breeze sprung up, but it was precisely from the point of the compass to which we were destined—Our Captain nevertheless in the hope of reaching Baltic Port, beat against it the greater part of the Night, untill he found the passage so entirely chocked with ice, that it was impossible to proceed any farther, and untill we had struck against one of the floats with a shock which awaked me from sleep, in my bed.—Submitting to the necessity, he finally put the vessel about, and between ten and eleven O’Clock on Tuesday Morning, we came to anchor again in this harbour, where we have been laying ever since—I have not been, nor do I intend to go on shore; although at this moment the prospect of being released from our confinement is not bright—Every Night since our return has been calm, and every day there has been a fresh breeze West and by North; straight from Stockholm—At 5 O’Clock this afternoon will be the new Moon—In my last Letter, I flattered myself that with it would come the change of wind in our favour—The present appearance of the sky gives no encouragement to that hope—Perhaps the reality may prove more propitious.
The weather has hitherto been fine, but the temperature of the Atmosphere, is exactly that, which you have felt at St. Petersburg when the ice from the lake is passing down—In the Cabin where I sit, there is no fire; the Thermometer is between 8 and 9 degrees, and my fingers are so benumbed that I can scarcely hold a pen.—I offer you this as my apology for not having written you a letter every day since I have been here; though perhaps my apology ought to be for writing to you at all, when I have nothing more pleasant to communicate.—As however, from the hope intimated to you in my last, and from the information which I presume Mr Rodde gave you, that we sailed on Monday, you might expect to hear from me at Stockholm sooner than will now be possible, I think it better to give you notice that I am still here, than to give you the uneasiness, which you might feel on failure of receiving the letter from Stockholm, at the time when it would have reached you, if I could have arrived there before the next week.
I exhausted so entirely my pathetic Powers in complaining of the hardship of my detention at Reval, that I have nothing further to say to excite your sympathy at present—I pass my time here, much as I did there, excepting that I have not quite so much space for my hours of exercise, and that instead of contemplating the ice-islands on the Gulph once a day from Waldemar’s hill, I can survey it them at every hour of the day by a simple removal from the cabin to the deck.—Yesterday and this day I have had the advantage of witnessing the arrival of several Vessels, coming as fast as they can swim, directly before the wind—One of them immediately from Stockholm; and left that place since I embarked in this Vessel.
It is not certain that I shall have an opportunity of sending this letter on shore, before we sail again—I shall keep it open, untill such an opportunity presents itself; but so that it may not be too late for the Saturday’s Post from Reval.—The wind now blows, almost a Gale; and although the hour of the New-Moon is at hand, there is no symptom of a change from the point-blank—West by North.
Friday Morning 20. May.
The new Moon came in with a Gale of Wind, which continued the whole Night, and this Morning we have a strong breeze at North-North-East, which would be a very good wind, if we were out of this harbour—As it is, they are now weighing the anchor, to make our second attempt—There are seven or eight other vessels laying here, waiting for the possibility to get out—There was only one of them besides ours, which tried the experiment on Monday; she was freighted on the same account, and returned with us—None of the others shew any signs of sailing now, and our Captain goes unwillingly; prevailed upon by the persuasions of the freighter of the Cargo, a Swedish Merchant, who is my fellow–passenger—I have had no occasion to join my sollicitations to his, and have left him and the Captain to debate the matter between themselves—If we succeed this time, my Letter, will probably have no chance of being dispatched to you, untill we land on the other side, but I am not without misgivings that we shall be obliged a second time to return.
Notwithstanding all my disappointments hitherto, it may give you pleasure to know that with the blessing of God, I have as yet been able to possess my Soul in Patience—My Swedish Companion, who as the Captain, a grave phlegmatic Lubecker says, is very hitzig, and ungeduldig, yesterday took to his bed, and slept out half the day; for fear, as he said, of losing his good humour—I have had no need of recurring to this expedient—Sully’s Memoirs, and my pen and ink have been resources sufficient for me—I have also enjoyed the satisfaction of hearing very little News. The little that I have heard too, whatever other impression it has been calculated to make upon my Mind has at least tended to tranquilize me with regard to my present detention, by indicating that it is of no consequence to the Public when I arrive in Sweden, or whether I arrive there at all.
The day before I left Reval, Mr Rodde told me, that a Gentleman, by the name of Hennings had just arrived there from St: Petersburg—That before his departure, Mr Bayley, the English Consul, had told him that the Americans had hung three British Officers, at which the English were excessively exasperated—I told Mr Rodde that if we had hung British Officers I presumed it must have been because they were taken, acting as spies—That I had heard something about blue lights at New-London and that certain Officers of the Ramilies had been taken disguised as Women—If that was true, they might perhaps have been hanged; and if British Officers would debase themselves to the condition of spies; their Nation must be contented whenever they were detected to see them treated as spies.
Our Captain went on shore the day before Yesterday, and when he returned at Night, told me, that Mr Ross an English Merchant had told him that the last News from England was that twenty-five thousand men, of Lord Wellington’s army, were to be sent immediately to America—This was all the Captain told me; but he confided to my fellow–passenger, under the injunction, of saying nothing about it to me; that Mr Ross, under a like injunction, had further told him that the British Government had come to the positive Resolution not to treat with America at Gothenburg, and that the American Consul, (which must mean Mr Beasley) had left London—as I understand, ordered away—If so, my Voyage to Sweden is more abundantly useless than I have always supposed it would be—It was not untill this Morning that my fellow-traveller disclosed this secret to me, and I know not upon what authority Mr Ross’s information stands—The Captain, at my request, inquired at the Post-Office, of Mr Walther, and of Mr: Ross himself (for whose house, I had a Letter from Mr Sterky) whether there were any Letters for me from St: Petersburg—But there were none—My Swedish friend is a great politician and has no prejudices in favour of the English.
Saturday 21. May. 9. O’Clock A.M.
We did succeed in getting out of the Harbour of Reval, yesterday about Noon; the Wind, after dancing about the compass untill then having finally settled Easterly, where it still remains.—The weather is fine, though we had a little Snow, and the Thermometer in the Cabin is at about 4 degrees above 0. You will perceive it in my hand-writing. The other Vessels that were laying in the Harbour followed us, and are now all in sight—We proceeded prosperously on our course untill about Midnight, when we were just a-breast of the Odensholm light—a place which I dare say you will remember, as having been the first signal of land in the Gulph of Finland, which we discovered in the Horace when we came to Russia—Here, with a moderate breeze, as fair as could blow, we were stopp’d by a field of ice, stretching for ought we know entirely across the gulph—We were obliged immediately to change our course, and beat up to the Northward, and try to find a clear passage on the Finland side—All the vessels that followed us out are in the same Situation.
There is among my Books, on the shelves in my writing–chamber, one Volume of a German Statistical account of the European Nations—The author’s name as near as I recollect is Heerde—It was lent me, at least three years ago, by Mr Wiggers, formerly the Hanseatic Agent, and ought long since to have been returned to him—Will you ask Mr Smith to look it up, and send it, with my thanks to Mr Wiggers?—I have so few German Books, that I think it will easily be found—particularly as it is half-bound, and has the author’s name on the back.
If Mr Harris should return to St: Petersburg, and you should leave it, I wish that the Busts of Washington and the Emperor Alexander which he gave me, may be given again to him. I am besides this indebted to Mr Harris, for a considerable balance in the value of presents, which it is my intention to take an opportunity of discharging—.
Sunday Morning 9. O’Clock 22. May.
We have been nearly 36 hours coasting along the ice-fields to and fro, across the gulph, with calms and light breezes, which would be good if we were bound to St: Petersburg.—We had yesterday during part of the day, the singular Spectacle of seeing several Vessels, beyond the ice, coasting like ourselves, to get on this side, as we were to reach their’s—We had the further comfort of seeing some of them succeed; being favoured by the Wind, and thus enabled to make their way through a passage too narrow to go through by tacking—We range between Odensholm and the Finland shore, having each of them alternately in sight—About 3 this Morning we ourselves passed through one line of the ice-islands, but soon found ourselves arrested by a second.—About two hours ago, we spoke with a Vessel from Stockholm, bound to Reval—It happened just then that we had a breeze, and passed by her so quickly that I had not time to send this letter on board of her as I wished—
Monday Morning. 11. O’Clock 23. May.
Since Yesterday Morning we have had the wind constantly a’head, excepting for a few hours in the Night, when we were enabled to steer our course—The rest of the time it has been bounded Southward, by the floating ice-fields, and Northward by Rocks shewing their heads above Water, on the Coast of Finland. We spoke Yesterday with an English Vessel, from which we were told that they began to meet the ice, sixty miles before they came to the island of Dago.—My Thermometer, shews between 1 and 2 degrees above 0 of Reaumur on deck, and between 4 and 5 in the Cabin—I walk an hour to warm my fingers, and then write about another hour, untill they can no longer move the pen.
Tuesday, Noon 24. May.
We continue to be favoured with a clear sky, and since 5 this morning have the advantage of a light and favourable breeze—All day Yesterday we had the wind against us, and the Night was altogether calm—Yesterday and this day I have seen no ice.
Sandhamn. Wednesday Morning 25. May. 11. O’Clock.
This is the first harbour at the entrance of the Bay, at the bottom of which Stockholm is situated. We have had 30 hours of fair wind, which have brought us thus far—I hope to land from this Voyage this Evening or to-morrow Morning. The weather has been constantly fine; but inflexibly cold—My fellow passenger, a Swede who dearly loves his Country has been assuring me all the passage, that we should find it almost Midsummer at Stockholm—Every thing covered with verdure—Looking through the glass this Morning at the Rocks which border all the Coast, and several of which had a fringe of Winter’s Snow, still hanging round their edges, I asked him how it was possible there could still be Snow in Sweden—He was a little disconcerted by the question—doubted the fact—looked through the Glass, and said it was not Snow, but Ice—Shortly afterwards he pointed at the fir-trees with which some of the Rocks are covered; and said to me—“I told you we should find every thing green, when we came to Stockholm.”
The Custom-house is here; so that we have been obliged, not to come to anchor, but to lay to, with a cable fastened to the shore—The Officers of the Customs have already been on board, and visited the Vessel—They treated me with the greatest politeness, without asking to look at my trunks, or even at my Passport.—There is Nothing on this Island of Sandö, but the Custom-house, and eight or ten Pilots huts—The Captain is gone on shore for his papers, and I flatter myself we shall be under sail again, in half an hour.
Stockholm Thursday 26 May.
I landed here at eight O’Clock last Evening, and found a lodging for the Night, at the Tavern kept by Mrs Johnson—A house that had been recommended to me at St: Petersburg—The Passage from Sandhamn up to the City, is between 40 and 50 Miles, and the whole way exactly resembling that which you remember between Fleckeroe and Christiansand, a narrow and winding channel between a multitude of naked Rocks. It was by far the most difficult part of the Voyage from Reval, and was that which we accomplished with the greatest ease; the wind having finished by favouring us as much as it had for so long a time opposed us.
Immediately after my arrival I called at Mr Speyer’s lodgings, but he was not at home—I was more fortunate in finding Mr Russell, with whom I passed the Evening untill 11. From him I learnt many things, which are already known to you, and some which you have not yet heard.—Mr Strong came here by the way of Abo, almost without any detention—He is already at Gothenburg—But Mr Gallatin and Mr Bayard are still in England, and incline not to go to Gothenburg at all, but elsewhere; or to stay where they are—I have not yet had full communication with Mr Russell; but believe we shall go to Gothenburg together, and I hope shall leave this City next week. No English Commissioners yet known to be appointed, but I do not find the news confirmed that was so queerly conveyed to me at Reval, while we were weighing Anchor to sail.
When I see Mr Speyer, I hope to get a letter from you—I am going this moment to Breakfast with Mr Russell, and at two O’Clock go with him to visit Count Engëström—As this letter contains the Journal of my Voyage, I shall add nothing further to it, and it is already so long that I think you will readily dispense with having another untill the next Post—Notwithstanding the length of time that I was confined on board the Vessel, You will receive this only one Post-day later than it would have reached you, if I had arrived here as soon as I anticipated in my last Letter to you from Reval.
Remember me affectionately to Mr and Mrs Smith; and my darling Charles—All the letters for us from America, were kept by Mr Clay at Gothenburg; where he has been waiting ever since the 11th: of April.—Adieu, my dearest Louisa—
A.
P.S.—Stockholm. Thursday Evening 26 May.—I have received your, and Charles’s letters of the 8th: and will answer them by the next Post.

